 



Exhibit 10.43

Summary of Executive Compensation

Base Salary

     As of March 15, 2005, the 2005 base salaries of each of the executive
officers of LIN TV Corp. (the “Company”), were as follows:

         
Gary R. Chapman, Chairman of the Board, President and Chief Executive Officer
  $ 800,000  
 
       
Vincent L. Sadusky, Vice President, Chief Financial Officer and Treasurer
  $ 386,000  
 
       
Gregory M. Schmidt, Vice President of New Development, General Counsel and
Secretary
  $ 388,000  
 
       
Peter E. Maloney, Vice President of Finance
  $ 227,000  

 

Cash Bonus Compensation

     Mr. Chapman’s target bonus opportunity is established in accordance with
his employment agreement incorporated by reference as Exhibit 10.10 to the
Annual Report on Form 10-K for the year ended December 31, 2004. The
Compensation Committee determines the bonuses to be paid to Messrs. Sadusky,
Schmidt, and Maloney based on targets established by the Compensation Committee
and a subjective assessment by the Compensation Committee of the extent to which
the executive officer contributed to the overall performance of the Company or a
particular department of the Company.

As of March 15, 2005, the 2005 target bonuses of each of the executive officers
of LIN TV Corp. (the “Company”), were as follows:

         
Gary R. Chapman, Chairman of the Board, President and Chief Executive Officer
  $ 800,000  
 
       
Vincent L. Sadusky, Vice President, Chief Financial Officer and Treasurer
  $ 147,000  
 
       
Gregory M. Schmidt, Vice President, New Development, General Counsel and
Secretary
  $ 150,000  
 
       
Peter E. Maloney, Vice President of Finance
  $ 110,000  

 



--------------------------------------------------------------------------------



 



     Other Compensation

     The Compensation Committee may also, from time to time, award each of the
executive officers compensation in the form of stock options granted under the
Company’s 2002 Stock Plan.

The Company also pays Mr. Chapman’s monthly dues at certain clubs.

 